 4:16-cr-03030-JMG-CRZ Doc # 133 Filed: 02/12/21 Page 1 of 1 - Page ID # 326




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                          4:16CR3030
    vs.
                                                       ORDER
ALAN J. OSTRANDER,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Hearing (filing
           132) is granted.

     2.    Defendant Alan J. Ostrander’s violation of supervised release
           hearing is continued to March 29, 2021, at 1:00 p.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 12th day of February, 2021.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
